In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-3287

U NITED STATES OF A MERICA,
                                                Plaintiff-Appellee,
                                v.

JEFFERY D EAN,
                                            Defendant-Appellant.


             Appeal from the United States District Court
     for the Southern District of Indiana, New Albany Division.
     No. 4:06-cr-0023-SEB-MGN-14—Sarah Evans Barker, Judge.


        A RGUED M AY 27, 2009—D ECIDED JULY 31, 2009




 Before C UDAHY, R IPPLE and W OOD , Circuit Judges.
  R IPPLE, Circuit Judge. After an extensive investigation
of a large drug distribution organization, the Govern-
ment charged Jeffery Dean and several other individuals
with conspiring to distribute and to possess with intent
to distribute methamphetamine. A jury found Mr. Dean
guilty of the conspiracy, and the district court sentenced
him to 156 months’ imprisonment. Mr. Dean now ap-
peals. He claims that the evidence presented at trial was
2                                                  No. 08-3287

insufficient to support the jury’s verdict, resulting in a fatal
variance between the crime charged and the offense
proved at trial. He also challenges the court’s determina-
tion of his base offense level and its application of a two-
level enhancement for obstruction of justice. For the
reasons set forth below, we affirm Mr. Dean’s convic-
tion, vacate his sentence and remand his case for
resentencing in accordance with this opinion.


                               I
                      BACKGROUND
A. The Facts Presented at Trial and Mr. Dean’s Convic-
   tion
  In 2007, a grand jury returned a multi-count indict-
ment against Mr. Dean and several other individuals who
allegedly had participated in a drug distribution organ-
ization. In Count I of the indictment, Mr. Dean was
charged with conspiring to possess with intent to distrib-
ute and conspiring to distribute methamphetamine.
Mr. Dean pleaded not guilty to the charged conspiracy.
  At trial, the Government presented evidence of the
organization and operation of a large conspiracy engaged
in distributing methamphetamine and other drugs in
several states. Special Agent Arnold Fitzgerald, who was
involved in the investigation, testified that the leader of
the conspiracy’s Indiana operations was a man named
Francisco Ortuno-Vasquez. Ortuno-Vasquez received
large quantities of methamphetamine and other drugs
on a weekly basis; he would then deliver the drugs to
No. 08-3287                                              3

distributors in Indiana and Kentucky. One distributor,
Josefina Reballor, was in frequent contact with Ortuno-
Vasquez and regularly received pound quantities of
methamphetamine from him. R.78 at 154. Reballor lived
with her brother-in-law, Aaron Unger, who delivered
drugs and collected money on Reballor’s behalf. Agent
Fitzgerald testified that another indicted coconspirator,
Todd Sipe, admitted to being present on two or three
occasions when Unger met Mr. Dean to exchange
either methamphetamine or money. According to Agent
Fitzgerald, Sipe also admitted that he had received meth-
amphetamine from Mr. Dean. R.78 at 193-94, 197-98.
   Agent Fitzgerald further testified that, during a search
of Unger and Reballor’s residence, law enforcement
officers found an index card in Unger’s room; the card
listed the name “Speedy,” two dates and several numbers.
Agent Fitzgerald explained that the index card was a
ledger used to record a drug debt. According to the
ledger, Speedy had received twelve ounces of metham-
phetamine and owed Unger $29,850; on September 1, 2006,
Speedy made a payment of $13,000, reducing the amount
owed to $16,850. During the same search of Unger and
Reballor’s residence, investigators found and seized a
phone belonging to Unger. Mr. Dean’s phone number
was stored in the phone’s memory under the name
“Speedy.”
  Next, the Government called Unger, who testified about
Mr. Dean’s involvement in the conspiracy. Unger acknowl-
edged that he and Reballor lived in the residence where
the ledger and phone were found. He stated that Reballor
4                                                  No. 08-3287

paid him a thousand dollars a week to deliver drugs and
to collect money on her behalf. Unger identified Mr. Dean
as one of Reballor’s customers and indicated that he
knew Mr. Dean by the name “Speedy.” Unger further
testified that, beginning in the summer of 2006 and
ending in November 2006,1 he would deliver about
twelve ounces of methamphetamine per week to Mr. Dean
at one of two locations. He stated that he would “front” the
drugs to Mr. Dean; in other words, he explained, he would
deliver a quantity of drugs to Mr. Dean, and Mr. Dean
would pay him for those drugs at a later date. Unger
identified the index card found at his residence as a
record of Mr. Dean’s $29,850 drug debt and his partial
payment of that debt on September 1. Unger also
identified the phone seized by law enforcement officers
as his own; he also verified that Mr. Dean’s phone
number was stored in the phone’s memory under the
name “Speedy.” In addition, he stated that text messages
sent from Mr. Dean’s number and stored in his phone’s
memory were references to methamphetamine transac-
tions with Mr. Dean.2 In response to the Government’s


1
  Later, Special Agent Mark Slaughter testified that he
debriefed Unger after his arrest. At the debriefing, Unger
indicated that he began delivering drugs for Reballor in Septem-
ber 2006.
2
  The text messages, which were sent in November 2006, read
as follows: “The ex just showed up. We’re going to do
something tomorrow no matter what.” R.78 at 186. “Should be
pretty soon.” Id. “On my way. You good?” Id. “I’m here.” Id.
                                              (continued...)
No. 08-3287                                                   5

estimation that he had delivered thirteen or fourteen
pounds of methamphetamine to Mr. Dean, Unger replied
“probably.” R.78 at 248.
  Corporal Brad Jones testified about a conversation he
had with Mr. Dean on November 24, 2006. He stated that,
during that conversation, he had asked Mr. Dean
whether he was involved in the distribution of illegal
drugs. Mr. Dean responded that, at one time, he had been
involved with a large Mexican drug organization. He
also admitted that he owed more than $80,000 to that
organization. On one occasion, Mr. Dean stated, a dealer
carrying ten pounds of methamphetamine had come to
his residence; he had received one pound of methamphet-
amine from the dealer. Mr. Dean also told Corporal Jones
that, in the weeks preceding their meeting, he had
obtained and sold an ounce of methamphetamine.
  After the Government rested its case, Mr. Dean testified
in his own defense. Although he could not remember the
details of the November 24 conversation with Corporal
Jones, and, therefore, could not directly refute Corporal
Jones’ testimony, Mr. Dean did state that he never distrib-
uted methamphetamine.3 He further testified that he


2
  (...continued)
at 187. “What’s up?” Id. “Hello.” Id. “Van wouldn’t start on the
way.” Id. “It was 5.5 short.” Id. “Did you get that?” Id.
3
  At one point, Mr. Dean was asked what he did with the
methamphetamine he purchased from Unger, and Mr. Dean
replied “I would deal ‘em.” R.78 at 284. Neither party consid-
                                                 (continued...)
6                                                No. 08-3287

was highly tolerant of the drug and used over three
grams of methamphetamine per day. He stated that, in
August or September 2006, he began purchasing one-ounce
quantities of methamphetamine from Unger;4 he denied
having received one-pound quantities of methamphet-
amine.
  Crystal Robins, Mr. Dean’s girlfriend, corroborated
Mr. Dean’s testimony: She stated that Mr. Dean was
addicted to methamphetamine and that his addiction was
severe. Robins asserted that Mr. Dean used, but did not
sell, methamphetamine. She admitted, however, that
Mr. Dean could have kept his drug dealing a secret
from her. Robins also testified that, prior to 2004, she
had received methamphetamine from Mr. Dean.
  At the conclusion of the evidence, the parties rested their
cases, and Mr. Dean renewed his motion for a directed
verdict.5 The court instructed the jury that, to find
Mr. Dean guilty of the crime charged, it must conclude
beyond a reasonable doubt that “a conspiracy existed to
possess with the intent to distribute and to distribute
methamphetamine,” and that Mr. Dean “knowingly


3
  (...continued)
ered this inconsistency in testimony as significant enough
to mention, so we will treat this testimony as a misstatement.
4
 According to Mr. Dean, prior to August 2006, he purchased
methamphetamine from a man named Billy.
5
  The district court took this motion under advisement and
stated that it would rule after closing arguments, but the
appellate record does not contain the court’s ruling.
No. 08-3287                                             7

became a member of the conspiracy with an intention
to further it.” R.43 at 20. The court further instructed
the jury that, when determining whether a conspiracy
existed, it could consider, among other things, “whether
the parties had a standardized way of doing business
over time” and “whether the sales were on credit or
consignment.” Id. at 25. After deliberation, the jury re-
turned a guilty verdict against Mr. Dean. In a special
finding, the jury found that the weight of the metham-
phetamine was less than 500 grams.


B. Sentencing Proceedings
  At the sentencing hearing, Mr. Dean objected to the
computation of his base offense level in the presentence
report (“PSR”). According to the PSR, Mr. Dean was fully
aware that the conspiracy involved the distribution of
more than 150 kilograms of methamphetamine, an
amount that corresponds to a base offense level of 38. Mr.
Dean noted that the jury found him responsible for no
more than 500 grams of methamphetamine, and he
urged the court to apply a lower base offense level. The
court overruled the objection and allowed the offense
level to stand at 38, concluding that “38 is a reliable
estimate of the amount of methamphetamine that was
being dealt by the members of the conspiracy, including
Unger and Sipe.” R.77 at 38. The court then indicated
that it later would apply a downward adjustment “to
take into account the fact that it was probably not all
foreseeable to Mr. Dean, and in any event, his involve-
ment was less and the jury has concluded that it
8                                                    No. 08-3287

was less . . . by attributing to him the 500 grams
amount.” Id.
  Mr. Dean also objected to the PSR’s recommendation
that a two-level obstruction of justice enhancement be
applied. The court applied the enhancement, concluding
that Mr. Dean unequivocally obstructed justice when
he stated, under oath, that he had never sold metham-
phetamine. Id. at 28. After applying the two-level obstruc-
tion enhancement, the court applied a two-level reduction
based on its conclusion that Mr. Dean was a minor partici-
pant in the conspiracy, resulting in an adjusted
offense level of 38. Id. at 67.
  Next, the court acknowledged that Mr. Dean’s base
offense level “[took] into account the full scope of . . . the
amount [of drugs] involved in the conspiracy.” Id. at 68. It
further recognized that the jury found Mr. Dean responsi-
ble for less than 500 grams of methamphetamine. In
consideration of the jury’s finding, the court applied a four-
level reduction, thereby “split[ting] the difference” be-
tween the base offense level for all the drugs in the con-
spiracy and the highest offense level that it believed to
be supported by the jury’s verdict. Id. at 68-69.6 The


6
    The district court said:
        I promised that I would take into account the fact that the
      jury determined that the government had proven beyond a
      reasonable doubt that the conspiracy of which you were
      found guilty was no more than 500 grams of methamphet-
      amine. So we started out, the offense level with the full
                                                    (continued...)
No. 08-3287                                                       9

court then applied a one-level reduction in recognition
of the fact that Mr. Dean’s addiction, not greed, was the
driving force behind his participation in the offense. The
court also stated that it accepted the PSR as circulated “[i]n
all the respects that [had] not been addressed and other-
wise ruled upon by the court.” Id. at 40. Thus, Mr. Dean’s
adjusted offense level was set at 33, and his criminal
history category was II. The court sentenced Mr. Dean
to 156 months’ imprisonment, a sentence at the lower
end of the recommended sentencing range.



6
    (...continued)
       amount of the conspiracy equating to a 38 offense level.
       I’m sorry this is so technical, but the lawyers will under-
       stand.
        We started out with the offense level of 38 which takes
      into account the full scope of the conspiracy drugs and the
      amount involved in the conspiracy. But if you look in the
      guidelines to find the guideline range that equates to the
      500 grams, it’s a level 30. And so in an effort to take into
      account those two factors, I’ll split the difference, and
      allow a four-level reduction.
        Let me make sure you understand. We started with a 38.
      The 500 level would equal an offense level of 30. And so I
      will cut that in half in terms of the offense level, and allow
      a four-level reduction to take into account the jury’s
      verdict and the distinction the jury made with respect to the
      government’s proof.
        I want to repeat here that the Court is not bound by the
      jury’s decision, but it seems fair to me. It seems reasonable
      to me to make an adjustment in light of their finding.
R.77 at 68-69.
10                                               No. 08-3287

                              II
                       DISCUSSION
  Mr. Dean raises three arguments on appeal: First, he
claims that there is an impermissible variance between the
crime charged in the indictment and the evidence pre-
sented at trial. Second, he challenges the district court’s
determination of the applicable base offense level. Third,
he asserts that the district court erred when it applied a
two-level enhancement for obstruction of justice. We
shall address each of these arguments in turn.


                             A.
  Mr. Dean submits that there is a fatal variance between
the crime charged in the indictment and the evidence
presented at trial. A variance occurs “when the facts
proved at trial differ from those alleged in the indictment.”
United States v. Longstreet, 567 F.3d 911, 918 (7th Cir.
2009) (citing United States v. Griffin, 493 F.3d 856, 862 (7th
Cir. 2007)). To prevail on his variance claim, Mr. Dean
must show both (1) that the evidence presented at trial did
not support the jury’s finding that he joined the charged
conspiracy and (2) that he was prejudiced by the variance.
See id. Thus, we treat Mr. Dean’s variance claim as a
challenge to the sufficiency of the evidence. See id.; United
States v. Messino, 382 F.3d 704, 709 (7th Cir. 2004). When
reviewing such a challenge, we view the evidence pre-
sented at trial and draw all reasonable inferences from
that evidence in the light most favorable to the Govern-
ment. United States v. Adkins, 274 F.3d 444, 449 (7th Cir.
No. 08-3287                                            11

2001). We shall “overturn a conviction only if the record
contains no evidence from which a reasonable juror
could have found the defendant guilty.” Longstreet, 567
F.3d at 918.
  Applying this standard, we look to the record to deter-
mine whether, given the evidence presented at trial, any
reasonable jury could have concluded that the Govern-
ment had proven each element of the crime charged
beyond a reasonable doubt. United States v. Pritchard, 745
F.2d 1112, 1122 (7th Cir. 1984). To support Mr. Dean’s
conviction for conspiracy under 21 U.S.C. § 846, the
Government was required to show that (1) two or more
individuals agreed to commit an unlawful act—in this case,
distribution of methamphetamine and possession with
intent to distribute it—and (2) Mr. Dean knowingly and
intentionally joined the agreement. See United States v.
Johnson, 437 F.3d 665, 675 (7th Cir. 2006).
  Mr. Dean does not deny the existence of the conspiracy;
instead, he contends that he merely purchased metham-
phetamine for his own personal use and, therefore,
never joined the conspiracy. See id. (“Evidence that the
defendant was in a mere buyer-seller relationship with
the alleged coconspirator is insufficient to establish a
conspiracy.” (citation omitted)). He claims that the Gov-
ernment presented no reliable evidence supporting the
conclusion that Unger assisted Mr. Dean with the sale of
methamphetamine or otherwise had any interest in what
Mr. Dean did with his drugs after he received them. To
support this contention, Mr. Dean asks us to ignore
Unger’s testimony and Sipe’s statement to Agent Fitzger-
12                                                  No. 08-3287

ald; he maintains that the jury necessarily rejected this
evidence when it found that Mr. Dean was responsible
for less than 500 grams of methamphetamine. He
further points out that Sipe may have been biased against
him.
  By raising these arguments, Mr. Dean invites us to re-
weigh the evidence and inquire into the jury’s thought
process; this we cannot do. In the absence of truly excep-
tional circumstances, we shall not second-guess the jury’s
credibility determinations.7 Mr. Dean has pointed to no
exceptional circumstances that would justify disturbing
the jury’s credibility findings. Furthermore, Mr. Dean’s
claim that the jury necessarily discredited Unger’s and
Sipe’s statements is pure speculation. The jury’s conclu-
sion that Mr. Dean was responsible for less than
500 grams of methamphetamine could be the product of
a mistake, compromise or leniency, rather than an in-
dication that the jury disbelieved Unger’s and Sipe’s
statements in their entirety. United States v. Nobles, 69
F.3d 172, 189 (7th Cir. 1995) (rejecting the defendant’s
argument that a split verdict demonstrated that the




7
  See United States v. Johnson, 437 F.3d 665, 675 (7th Cir. 2006)
(“We will not upset the jury’s credibility determination unless
‘exceptional circumstances’ exist; that is, it was ‘physically
impossible for the witness to observe that which he
claims occurred, or impossible under the laws of nature for
the occurrence to have taken place at all.’” (quoting United
States v. Smith, 393 F.3d 717, 719 (7th Cir. 2004))).
No. 08-3287                                                      13

evidence was insufficient to support his conviction).8 We
shall not inquire into the jury’s thought processes;
instead, we “defer to the jury’s ‘collective judgment’” and
shall not disturb its verdict based on Mr. Dean’s specula-
tive arguments. Id. (quoting United States v. Lakich, 23
F.3d 1203, 1212 (7th Cir. 1994)).
  After reviewing the transcript of the trial proceedings
and the evidence presented at trial, we are convinced
that the Government introduced sufficient evidence
from which a reasonable jury could find that Mr. Dean
intentionally joined the charged conspiracy. First, Unger
testified that he routinely fronted methamphetamine to
Mr. Dean. The index card found in Unger’s home, which
recorded Mr. Dean’s methamphetamine purchase and
corresponding indebtedness, supported Unger’s testi-
mony. The evidence that Unger repeatedly provided
Mr. Dean with large quantities of methamphetamine on
credit, if accepted by the jury, could suggest that Unger
both knew that Mr. Dean would resell the methamphet-
amine and had a financial interest in the resale.9 For this


8
  See also United States v. McGee, 189 F.3d 626, 630 (7th Cir. 1999)
(“We cannot accept Mr. McGee’s contention that [the wit-
nesses’] testimony is entitled to no weight just because the jury
acquitted Mr. McGee of Count 2. We cannot know, nor is it our
place to speculate, whether the jury decided to acquit Mr.
McGee of Count 2 because it found the witnesses incredible
or for some other reason.”).
9
  See United States v. Adkins, 274 F.3d 444, 450 (7th Cir. 2001)
(“The fact that the drugs Adkins supplied to Hummel and Tyner
                                                   (continued...)
14                                                  No. 08-3287

reason, the evidence of fronting alone may be sufficient
to support Mr. Dean’s conviction. See United States v.
Stott, 245 F.3d 890, 903 (7th Cir. 2001) (recognizing that
“ ‘[t]he repeated ‘fronting’ of [drugs], alone, has been held
sufficient to support the jury’s conclusion that the defen-
dant had knowingly joined a distribution conspiracy.’ ”
(alteration in original) (quoting United States v. Ferguson,
35 F.3d 327, 331 (7th Cir. 1994))).
  In addition, the Government introduced evidence that
Mr. Dean purchased large, standardized quantities of
methamphetamine at regular intervals over an extended
period of time. Unger testified that, over the course of
several months, he would deliver twelve ounces of meth-
amphetamine to Mr. Dean on a weekly basis; these deliver-
ies always were made at one of two locations. This evi-
dence lends support to the jury’s finding that Mr. Dean
was a participant in the conspiracy. 1 0 As Mr. Dean correctly


9
  (...continued)
were in such large quantities and were often sold partially on
credit suggested that Adkins not only knew that Hummel
and Tyner would resell the drugs, but also depended on the
resales in order to get paid.”).
10
  See id. at 450-51 (concluding that the evidence could support
the jury’s verdict where the Government introduced, among
other things, evidence of the defendant’s standardized
dealings with coconspirators, the length of the defendant’s
involvement, and the quantities of drugs involved); United
States v. Hach, 162 F.3d 937, 943-44 (7th Cir. 1998) (noting that
the evidence of routine deliveries established a “demonstrated
                                                   (continued...)
No. 08-3287                                                   15

notes, standardized transactions do not, by themselves,
transform a customer into a coconspirator. United States
v. Colon, 549 F.3d 565, 567 (7th Cir. 2008). In this case,
however, Mr. Dean’s involvement as a coconspirator is
also supported by the evidence that Sipe saw Mr. Dean
purchase methamphetamine from Unger on two or three
occasions and by Sipe’s admission that he obtained meth-
amphetamine from Mr. Dean. It is also bolstered by
Mr. Dean’s November 24, 2006 discussion with Corporal
Jones, in which Mr. Dean admitted obtaining and selling
an ounce of methamphetamine in the weeks preceding
their meeting. Furthermore, as we mentioned earlier, it
is supported by Unger’s claim that he fronted metham-
phetamine to Mr. Dean.1 1
  In sum, we conclude that the evidence is sufficient to
support the jury’s verdict. The Government presented
evidence that Unger fronted large, standardized quantities


10
  (...continued)
level of mutual trust,” and concluding that the evidence
presented supported the jury’s verdict).
11
  Compare Hach, 162 F.3d at 943 (concluding that the parties’
frequent, repeated transactions, together with the “attendant
established method of payment that include[d] a rudimentary
form of credit,” could support the conspiracy conviction), with
United States v. Colon, 549 F.3d 565, 568 (7th Cir. 2008) (noting
that the evidence that the defendant regularly engaged in
standardized transactions was insufficient to support the
defendant’s conspiracy conviction in the absence of “sales on
credit to the defendant, or other evidence of mutual trust or
dependence”).
16                                              No. 08-3287

of methamphetamine to Mr. Dean on a regular basis, and
it introduced testimony demonstrating that Mr. Dean
redistributed at least some of this methamphetamine to
others. The jury could have concluded, based on this
evidence, that Mr. Dean knowingly and intentionally
joined the conspiracy. Therefore, Mr. Dean cannot show
that the evidence presented at trial did not support
the jury’s finding, and his variance claim must fail.1 2


                            B.
  We now turn to Mr. Dean’s challenges to the sentence
imposed by the district court. Mr. Dean first contends that
the district court incorrectly calculated his sentencing
range. Second, he submits that the district court erred
in applying a two-level obstruction of justice enhance-
ment. We review the district court’s interpretation of the
Sentencing Guidelines de novo, and we review its
factual findings for clear error. United States v. Mumford,
25 F.3d 461, 465 (7th Cir. 1994) (citing United States v.
Lozoya-Morales, 931 F.2d 1216, 1218 (7th Cir. 1991)).


                             1.
   “A defendant’s base offense level for a narcotics offense
is defined primarily by the amount of drugs attributable to



12
  Because Mr. Dean has failed to demonstrate that a variance
occurred in this case, we need not address whether he was
prejudiced by the alleged variance.
No. 08-3287                                                17

[the defendant].” Mumford, 25 F.3d at 465; see U.S.S.G.
§ 2D1.1. The Government bears the burden of proving
the quantity of drugs attributable to the defendant by a
preponderance of the evidence. United States v. Soto-Piedra,
525 F.3d 527, 529 (7th Cir. 2008). In determining a defen-
dant’s base offense level, a court must consider both the
acts giving rise to the conviction and any relevant con-
duct. Mumford, 25 F.3d at 465. In the case of a jointly
undertaken criminal activity, relevant conduct includes
the foreseeable acts and omissions of other participants
in the criminal enterprise. Soto-Piedra, 525 F.3d at 531
(quoting U.S.S.G. § 1B1.3(a)(1)(B)). However, for sen-
tencing purposes, a defendant convicted of conspiracy is
not automatically liable for the acts of his coconspirators;
a defendant may be held liable only for those acts or
omissions that were both made in furtherance of the
conspiracy and foreseeable to the defendant. Id. at 531-32
(quoting United States v. Edwards, 115 F.3d 1322, 1327 (7th
Cir. 1997)). Therefore, the “[a]ctions of coconspirators
that a particular defendant does not assist or agree to
promote are generally not within the scope of that defen-
dant’s jointly undertaken activity.” Id. at 533 (citing
U.S.S.G. § 1B1.3 cmt. n.2).
  Although the district court is not bound by the Guide-
lines in sentencing a defendant, it is required to calculate,
in the course of arriving at the sentence, the appropriate
guidelines sentencing range. United States v. Laufle, 433
F.3d 981, 985 (7th Cir. 2006). The first step in that calcula-
tion is to ascertain the correct base offense level. After
reviewing the sentencing transcript, we must conclude that
the district court never undertook that essential first step
18                                              No. 08-3287

by ascertaining the quantity of methamphetamine rea-
sonably foreseeable to Mr. Dean. The district court set
Mr. Dean’s base offense level at 38, noting that “38 is a
reliable estimate of the amount of methamphetamine
that was being dealt by the members of [the] conspiracy,
including Unger and Sipe.” 1 3 R.77 at 38. The court did not,
however, determine that the entire quantity of metham-
phetamine distributed by the conspiracy was reasonably
foreseeable to Mr. Dean. In fact, the court found the
opposite to be true: After setting the base offense level
at 38, the court stated that it would
     adjust downward from that when [it made] a sentenc-
     ing decision to take into account the fact that it was
     probably not all foreseeable to Mr. Dean, and in any
     event, his involvement was less and the jury con-
     cluded that it was less . . . by attributing to him the
     500 grams amount.
Id. The court later said that it would “split the difference”
by allowing a four-level reduction in the offense level.
Id. at 68-69.
  We cannot accept this approach as the equivalent of a
judicial determination of the amount of drugs—and
therefore the appropriate offense level—properly attribut-
able to Mr. Dean. It is clear from the court’s statements
that it had determined that Mr. Dean should not be


13
  Earlier in the sentencing hearing, the court noted, and Mr.
Dean agreed, that this offense level corresponded to fifteen
kilograms or more of methamphetamine. R.77 at 33; see
U.S.S.G. § 2D1.1(c).
No. 08-3287                                                          19

held accountable for the entire amount of drugs in the
conspiracy.14 Yet, it does not appear that the court
ever actually determined the amount that ought to be
attributed to him. We are aware of the difficulties inherent
in ascertaining the amount of drugs attributable to an
individual.15 Our case law makes clear that this is a task



14
   The district court did state that “[i]n all the respects that have
not been addressed and otherwise ruled upon by the Court,
I accept the presentence investigation report as drafted and
submitted and circulated by Mr. Schoettmer, and we’ll use
this formulation as my own for making the sentencing
decisions that remain.” R.77 at 40. Although the PSR did
indicate that the entire quantity of methamphetamine distrib-
uted by the conspiracy was foreseeable to Mr. Dean, the court
concluded otherwise. After an extensive discussion about the
appropriate base offense level and the scope of the conspiracy,
the court specifically stated that the amount of methamphet-
amine distributed “was probably not all foreseeable to
Mr. Dean.” Id. at 38. Because this language is at odds with the
finding in the PSR, we do not believe that the court adopted
the PSR’s conclusion with respect to the foreseeability issue.
15
   See United States v. DePriest, 6 F.3d 1201, 1212 (7th Cir. 1993)
(“Discerning exactly how much of the total drug quantity
distributed through a conspiracy should have been reasonably
foreseeable to a co-conspirator has often proved difficult.”); see
also, e.g., United States v. Bautista, 532 F.3d 667, 672 (7th Cir. 2008)
(noting that courts may approximate the quantity of the con-
trolled substance “’[w]here there is no drug seizure or the
amount seized does not reflect the scale of the offense’” (alter-
ations in original) (quoting U.S.S.G. § 2D1.1 cmt. n.12)); United
                                                          (continued...)
20                                                     No. 08-3287

that can be accomplished by reasonable approximation.
United States v. Krasinski, 545 F.3d 546, 552 (7th Cir. 2008);
see also U.S.S.G. § 2D1.1 cmt. n.12. However, our cases
also have said that mere “eyeballing” of the amount is not
sufficient. United States v. Cox, 536 F.3d 723, 729 (7th
Cir. 2008).
  The district court did not make an adequate finding of
the quantity of methamphetamine reasonably foreseeable
to Mr. Dean. “Although a district court’s findings of
relevant conduct are reviewed only for clear error, even
such deference cannot cure an absence of findings on
key elements of the analysis.” United States v. Fox, 548
F.3d 523, 532 (7th Cir. 2008) (citations omitted).1 6 In a



15
  (...continued)
States v. Hollins, 498 F.3d 622, 631-32 (7th Cir. 2007) (discussing
the determination of the quantity of drugs smuggled into the
United States when the drugs were not intercepted on one
occasion); United States v. Durham, 211 F.3d 437, 444 (7th Cir.
2000) (analyzing the calculation of the quantity of drugs based
on the regular receipt of drugs by the defendant’s employee);
United States v. Pigee, 197 F.3d 879, 890 (7th Cir. 1999) (evaluating
whether certain transactions were reasonably foreseeable to
the defendants where the defendants were not present during
those transactions).
16
  In United States v. Fox, 548 F.3d 523, 531-33 (7th Cir. 2008), we
vacated and remanded the defendant’s case for resentencing,
noting that, although the district court did consider whether
the coconspirator’s possession of forty grams of crack cocaine
was foreseeable to the defendant, it did not consider “whether
                                                     (continued...)
No. 08-3287                                               21

conspiracy case, the foreseeability of the quantity of drugs
is a “crucial element in determining the proper base
offense level.” United States v. Goines, 988 F.2d 750, 776-77
(7th Cir. 1993) (vacating and remanding Goines’ sentence
where the district court, “[b]y setting the base offense
level in relation to the amount of cocaine involved in the
conspiracy, . . . failed to make a specific finding of the
quantity reasonably foreseeable to Goines”). We therefore
must vacate Mr. Dean’s sentence and remand this case
to the district court so that it may make a specific
finding as to the quantity of methamphetamine rea-
sonably foreseeable to Mr. Dean and, on the basis of that
finding, impose the correct sentence.


                             2.
  The court need not, however, revisit the obstruction of
justice issue on remand. The district court acted well
within its discretion in applying that enhancement. Con-
trary to Mr. Dean’s assertions, the district court did not
base its application of the enhancement “on [the] assump-
tion that in finding Mr. Dean guilty of conspiracy, the
jury must have rejected the buyer/seller defense and
found that Mr. Dean had sold methamphetamine.” Appel-
lant’s Br. 43. Instead, the court noted that Mr. Dean un-
equivocally stated in his sworn testimony that he never
had sold methamphetamine. R.77 at 28. The court charac-


16
  (...continued)
that awareness arose out of [the defendant’s] joint criminal
activity with [the coconspirator].”
22                                               No. 08-3287

terized this statement as “an obstruction” and permitted
the enhancement. Id. It is clear from the transcript that
the court specifically found that Mr. Dean had “ ‘willfully
made misrepresentations under oath that were relevant
to the prosecution’ ” with the specific intent of obstructing
justice; this finding was sufficient to support the obstruc-
tion enhancement. United States v. Bryant, 557 F.3d 489,
501 (7th Cir. 2009) (quoting United States v. Carroll, 412
F.3d 787, 793 (7th Cir. 2005)); United States v. Bermea-Boone,
563 F.3d 621, 626-27 (7th Cir. 2009) (“It is well-settled
that perjury is an example of conduct that warrants an
enhancement for obstruction of justice.”).


                        Conclusion
  In sum, we hold that the evidence presented at trial was
sufficient to support the jury’s verdict. Furthermore, we
conclude that the district court did not abuse its discre-
tion by applying an obstruction of justice enhancement.
Nevertheless, we must vacate Mr. Dean’s sentence and
remand for further proceedings so that the district court
may determine the quantity of methamphetamine that
was reasonably foreseeable to Mr. Dean.
       A FFIRMED in part, V ACATED and R EMANDED in part




                            7-31-09